       Case 2:19-mj-00367-DEM Document 1 Filed 06/27/19 Page 1 of 4 PageID# 1




PROB 19
                                                                                                                          SD/FL PACTS No.: 100385


                                              UNITED STATES DISTRICT COURT                                                                       .>5
                                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.1:08-20483-CR-COOKE-12


U.S.A vs Allan Franklin Dunn a/k/a Steven Marc Caron

TO:' ANY UNITED STATES MARSHAL OR AUTHORIZED REPRESENTATIVE

                                           WARRANT FOR ARREST OF PROBATIONER

            You are hereby commanded to arrest the within-named probationer and bring him or her,
            forthwith, before the United States District Court to answer charges that he or she violated the
            conditions of his or her probation Imposed by the court.
                                                                                    SEX                          RACE                           AGE
 NAME OF PROBATIONER
 Allan Franklin Dunn,a/k/a Steven Marc Caron                                         M                            W                            39

 address(STREET,CITY,STATE)
 2661 Prescott Circle. Chesapeake. VA 23323
 PROBATION IMPOSED BY(NAME OF COURT)                                                                      ^     I DATE IMPOSED
 United States District Court, Southern District of Florida, Miami, Florida 1 December 16,2009
 TO BE BROUGHT BEFORE(NAME OF COURT.CITY,STATE)
i United States District Court, Southern District of Florida, Miami, Florida



 CLERK                                                                (BY)DEPUTY CAERK                            DATE

 Steven M.Larimore                                                                                                                                    2of^



                                                                            RETURN


                                                                       DATE RECEIVED                                DATE EXECUTED
  Warrant received and executed




  NAME                                                                                                              DATE




'Insert designation ofofficer to viihom the vntrrant is issued, e g "any United Slates Marshal or any other authonzed oltlcer," or"United States Marshal for the SwihtlD
Dirtrict of Florida"or "any United States Marsha,."or "any Speciai Agent ofthe Federal Bureau ofInvestigation;" or "any United States Marshall or any Special Agent
ofthe Federal Bureau ofInvestigation." or"any agent ofthe Alcoho; Tax Unit"




                                                                                                                                                                  A
    Case 2:19-mj-00367-DEM Document 1 Filed 06/27/19 Page 2 of 4 PageID# 2


Case l:08-cr-20483-MGC Document603(Court only) Entered on FLSD Docket 08/20/2018
                                                  Page 1 of 3
                                                                                       SD/FL PACTS No. 100385
  • PROB 12C
   (SD/FL3/05)

                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1!08-20483.CR«COOKE-12


       PRTITfON FOR WARRANT OR SUMMONS FOR OFFENDER UNDER SUPERVISION

   Name of Offender: Allan Franklin Dunn a/k/a Steven Marc Caron

   Name of Sentencing Judicial Officer; The Honorable Marcia G. Cooke, United States District Judge,
   Miami, Florida

   Date of Original Sentence: December 16,2009

   Original Offense:        Count 1: Conspiracy to import one kilogram or more of heroin and 500 grams
                            or more ofcocaine, 21 U.S.C. § 963, a Class A felony
                            Count 2: Distribution of on kilogram or more of heroine for purpose of
                            unlawful importation, 21 U.S.C. § 959(a), a Class A felony

   Original Sentence:          One hundred and twenty months custody of the Bureau of Prisons, as to both
                            counts to be served concurrently (to received credit for time served since
                            March 27. 2007), five year supervised release, and a $200.00 special
                            assessment fee. Special conditions: The defendant shall: I) maintain full-
                            time, legitimate employment and not be unemployed for a term of more than 30
                            days; 2)participate in an approved inpatient/outpatient mental health treatment
                            program; 3) obtain prior written approval from the Court before entering into
                            any self-employment; and 4) participate in an approved treatment program for
                            drug and/or alcohol abuse and abide by all supplemental conditions of
                            treatment.


                               April 4, 2012: Reduction of sentence pursuant to Federal Rule of Criminal
                               Procedure 35(b). The defendant's sentence was reduced to 80 months custody
                               of the Bureau of Prisons as to Counts one and two. All other conditions to
                               remain in full force and effect.

   Type of Supervision: Supervised Release          Date Supervision Commenced: Click here to enter a dale.
    Assistant U.S. Attorney:                        Defense Attorney:

   Danielle Nicole Croke                            Kenneth Mitchell Swartz
   U.S. Attorney's Office                           14 N.E. First Avenue, Suite 1211
   99N.E. 4*^ Street                                One Ftagler Building
   Miami,Florida33132                               Miami, Florida 33132
   305-361-9420                                     305-579-9090
    Case 2:19-mj-00367-DEM Document 1 Filed 06/27/19 Page 3 of 4 PageID# 3


Case l:08-cr-20483-MGC Document 603(Court only) Entered on FLSD Docket 08/20/2018
                                               Page 2 of 3
 • PR0BI2C                                                                           SD/FL PACTS No. 100385
   (SD/FL3/05)



                                       PETITIONING THE COURT


   IS     To issue a warrant


   The probation officer believes that the offender has violated the following condition(s) ofsupervision:
   Violation Number            Nature of Noncompliance

   1.                          Violation of Standard Condition, by failing to report to the probation
                               officer as directed. On August 3, 2017, an email was sent to the defendant
                               instructing him to call the probation officer to schedule an office visit, and
                               he failed to comply.

   2.                          Violatton of Standard Condition, by failing to report to the probation
                               officer as directed. On January 18,2018, during a home visit, the defendant
                               was instructed to report to the U.S. Probation Office on January 25, 2018,
                               and he failed to comply.

   3.                          Violation of Standard Condition, by failing to report to the probation
                               officer as directed. On April 10, 2018, the defendant was instructed via
                               telephone, to report to the U.S. Probation Office on April 16, 2018, and he
                               failed to comply.

   4.                          Violation of Standard Condition, by failing to report to the probation
                               officer as directed. On July 20, 2018, a note was left at the defendant's
                               residence with instructions to report to the U.S. Probation Office on July 23,
                               2018,and he failed to comply.

   5.                          Violation of Standard Condition, by failing to submit a truthful and
                               complete written monthly report within the first five days of each month.
                               The defendant has failed to submit a written monthly reports since April 4,
                               2016.

   6.                          Violation of Standard Condition, by failing to follow the Instructions of
                               the probation officer. On August 29, 2017, the defendant failed to submit a
                               PCRA Questionnaire as directed on August 24,2017.

   7.                          Violation of Standard Condition, by failing to follow the instructions of
                               the probation officer. On November 9, 2018,the defendant failed to call the
                               U.S. Probation Officer to schedule an office visit as directed.
   Case 2:19-mj-00367-DEM Document 1 Filed 06/27/19 Page 4 of 4 PageID# 4


Case l:08-cr-20483-MGC Document 603(Court only) Entered on FLSD Docket 08/20/2018
                                             Page 3 of 3
   PROS !2C                                                                          SD/FL PACTS No. 100385
   (SD/FL3/05)

   8.                        Violation of Standard Condition, by failing to follow the instructions of
                             the probation ofTicer. On February 21, 2018, the defendant failed to report
                             to the U.S. Probation GfTice as directed.


   9.                        Violation of Standard Condition, by failing to follow the instructions of
                             the probation officer. On February 15, 2018, during a home visit, the
                             defendant was instructed to report to the U.S. Probation Office on February
                             16, 2018, to submit his monthly reports and pay stubs and he failed to
                             comply as directed.

   United States Probation Officer Recommendation:

   The term ofsupervision should be
   IS    revoked.


                                  I declare under penalty of perjury that the foregoing is true and correct.
                                                     Executed on August 3,2018
                                                                           Yamilee Sanchez
                                                                           2018.08.06 08:55:06-04'00'

                                                     Yamilee Sanchez
                                                     United States Probation Officer
                                                     Office: 305-259-1309
                                                     Cellular: 786-269-3475



   THE COURT ORDERS:

   □      No Action
   0^     The Issuance of a Warrant
   n      The Issuance of a Summons
   □      Submit a Request for Modifying the Conditions or Term of Supervision




                                                                 Signature of Judicial Officer


                                                                         "A
        giBMn Ml Ufkmra* CktK                                                 Date
